United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.K., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, PITTSBURGH
INTERNATIONAL AIRPORT, Pittsburgh, PA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-715
Issued: September 23, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 3, 2008 appellant filed a timely appeal of the Office of Workers’
Compensation Programs’ merit decision dated October 5, 2007 finding that she was not entitled
to medical treatment for her cervical spine and denying the additional condition of rhomboid
spasm as due to her federal employment. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether the Office properly denied appellant’s claim for medical
treatment of her cervical spine; and (2) whether appellant has met her burden of proof in
establishing that her diagnosed condition of rhomboid spasm was due to her federal employment.

FACTUAL HISTORY
On May 12, 2005 appellant, then a 44-year-old security screener, sustained injury to her
right arm while lifting a suitcase. On August 18, 2005 the Office accepted her claim for
sprain/strain of the right forearm and elbow and lateral epicondylitis. Appellant filed a
recurrence of disability claim on August 4, 2005. She indicated that she returned to light-duty
work but continued to experience pain while lifting. Appellant underwent a right lateral
epicondyle debridement and partial ostectomy of the lateral epicondyle on April 10, 2006. She
returned to light-duty work on April 27, 2006. The Office accepted appellant’s recurrence of
disability claim and paid compensation benefits for intermittent periods through March 31, 2007.
Dr. Steven E. Kann, an attending Board-certified orthopedic surgeon, examined appellant
on February 14, 2007. He noted that she reported pain along her right rhomboid and the
posterior medial aspect of her trapezius. Dr. Kann found a full range of motion of appellant’s
shoulder with normal strength. He stated that she had subjective pain along the medial border of
her scapula and the trapezius muscle region. Dr. Kann diagnosed rhomboid spasm/trigger point
and trapezius muscle spasm/trigger point as well as residual right elbow subjective complaints.
He referred appellant to Dr. Paul Lieber, a physiatrist, for treatment.
Dr. Lieber examined appellant on February 26, 2007. He noted her history of injury and
indicated that she was experiencing neck and right arm pain. Dr. Lieber stated that cervical
flexion exacerbated her pain. Appellant demonstrated full cervical and shoulder range of
motion, but tenderness in the right shoulder upper trapezius and rhomboid musculature.
Dr. Lieber found positive facet loading maneuver at C5-6 and slightly positive spinal nerve
stretch test. He diagnosed neck pain with right arm pain and cervical myofascial pain.
Dr. Lieber requested a magnetic resonance imaging (MRI) scan of her cervical spine and
suggested that appellant could have brachial plexopathy resulting from positioning during
surgery.
In a report dated March 2, 2007, Dr. Kann stated that following appellant’s April 10,
2006 surgery she recovered slowly but continued to experience pain in the right epicondyle area.
He stated, “Due to [appellant’s] postoperative discomfort she had decreased range of motion of
her right arm which developed into adhesive capsulitis and rhomboid spasm.” Dr. Kann
concluded that appellant’s condition was directly related to her right elbow surgery and
employment related. Appellant underwent an electromyelogram on March 6, 2007 which was
reported as normal with no evidence of radiculopathy, myopathy or entrapment syndrome. On
March 26, 2007 she underwent an MRI scan of the right elbow which was read as unremarkable.
On April 4, 2007 Dr. Kann reviewed appellant’s MRI scan of the right elbow and found
that it was normal. He stated that her current issue was pain in the trapezius region and along her
rhomboid region. Dr. Kann opined that appellant’s condition was work related. In a report dated
May 2, 2007, he noted treating her since November 29, 2005 for her work-related right arm
injury. Dr. Kann stated that appellant’s initial diagnosis was right lateral epicondylitis and that
she underwent surgery on April 10, 2006. He reported that she recovered slowly from her
surgery and continued to have complaints of pain at the right epicondyle area. Dr. Kann stated,
“Due to [appellant’s] postoperative discomfort, she had decreased range of motion of her right
arm which developed into adhesive capsulitis and rhomboid spasm.” He advised that her

2

adhesive capsulitis and rhomboid spasm were consequential to her surgery on April 10, 2006 and
related to her May 12, 2005 injury.
The Office referred the medical evidence to the Office medical adviser on June 21, 2007.
On June 30, 2007 the Office medical adviser found that appellant did have adhesive capsulitis
due to her work-related surgery and advised that the Office should accept this condition. He
stated that a significant portion of appellant’s symptoms were due to cervical spine pathology.
The Office medical adviser recommended that the Office not accept the other diagnosed
conditions pertaining to any cervical spine pathology because neither the mechanism of injury
nor the sequence of events noted in the clinical course would support the cervical spine being
added to the list of accepted conditions. He concluded that rhomboid spasm was not a specific
diagnosis and that it was commonly associated with cervical spine pathology.
On September 10, 2007 the Office accepted the condition of adhesive capsulitis. By
decision dated October 5, 2007, it denied appellant’s claim for medical treatment of her cervical
spine or rhomboid spasm.1
LEGAL PRECEDENT -- ISSUE 1
The Office’s obligation to pay for medical expenses and other expenses incident to
obtaining medical care, such as loss of wages, extends only to expenses incurred for treatment of
the effects of any employment-related condition. A claimant has the burden of proof which
includes the necessary to submit supporting rationalized medical opinion evidence. Whether a
particular injury caused an employee disability from employment is a medical issue, which must
be resolved by competent medical evidence.2
ANALYSIS -- ISSUE 1
The Office accepted that appellant sustained a traumatic injury to her right elbow and
forearm on May 12, 2005 resulting in lateral epicondylitis for which she underwent surgery on
April 27, 2006. Appellant sought treatment from Dr. Lieber, a Board-certified physiatrist, who
reviewed the history of injury and indicated that she was experiencing neck and right arm pain.
Dr. Lieber noted that cervical flexion exacerbated appellant’s pain and that she demonstrated
tenderness in the right shoulder upper trapezius musculature and rhomboid musculature. He
found positive facet loading maneuver at C5-6 and slightly positive spinal nerve stretch test.
Dr. Lieber diagnosed neck pain with right arm pain and cervical myofascial pain. He requested
an MRI scan of her cervical spine and suggested that appellant could have brachial plexopathy
resulting from positioning during surgery.
Dr. Lieber did not provide a clear diagnosis of any cervical condition, noting only that
appellant experienced neck pain and cervical myofascial pain. The Board has held that the mere
1

Following the Office’s October 5, 2007 decision, appellant submitted additional new evidence. As the Office
did not consider this evidence in reaching its final decision, the Board may not review the evidence for the first time
on appeal. See 20 C.F.R. § 501.2(c).
2

Carol A. Lyles, 57 ECAB 265, 268 (2005).

3

diagnosis of “pain” does not constitute a basis for the payment of compensation.3 Dr. Lieber did
not address how appellant’s accepted injury to her right forearm and elbow would result in
symptoms of neck pain or how her condition was a result of the accepted employment injury or a
consequence of her elbow surgery. He suggested that appellant could have developed a brachial
plexopathy due to surgery, but couched his report in speculative terms. The Board has held that
medical opinions that a condition is “probably” related, “most likely” related or “could be”
related are speculative and of diminished probative value. An opinion regarding causal
relationship does not have to reduce the cause or etiology of a disease or condition to an absolute
certainty, but the opinion must be one of reasonable medical certainty regarding the causal
relationship of the condition to the employment and must be supported with affirmative medical
rationale based upon a complete and accurate factual and medical background.4 The diagnostic
tests of record were reported as negative or unremarkable. There is no definitive diagnosis of a
neck or cervical condition and speculative medical opinion on the relationship of such condition
to her accepted employment injury and surgery. Dr. Lieber’s report is not sufficient to establish
that she sustained a cervical condition due to her employment injury.
LEGAL PRECEDENT -- ISSUE 2
It is an accepted principle of workers’ compensation law that, when the primary injury is
shown to have arisen out of and in the course of employment, every natural consequence that
flows from the injury is deemed to arise out of the employment, unless it is the result of an
independent intervening cause which is attributable to the employee’s own intentional conduct.5
In discussing the range of compensable consequences, once the primary injury is causally
connected with the employment, then a subsequent injury, whether an aggravation of the original
injury or a new and distinct injury, is compensable if it is the direct and natural result of a
compensable primary injury.6
A claimant bears the burden of proof to establish her claim for a consequential injury. As
part of this burden, a claimant must present rationalized medical opinion evidence, based on a
complete factual and medical background, showing causal relationship.7 Causal relationship is a
medical question that can generally be resolved only by rationalized medical opinion evidence.8
Rationalized medical evidence is evidence which relates a work incident, work injury or factors
of employment to a claimant’s condition, with stated reasons of a physician.9 The opinion of the
physician must be one of reasonable medical certainty and must be supported by medical rational

3

Robert Broome, 55 ECAB 339, 342 (2004).

4

Kathy A. Kelley, 55 ECAB 206 211-12 (2004).

5

Albert F. Ranieri, 55 ECAB 598, 602 (2004); A. Larson, The Law of Workers’ Compensation § 10.01 (2000).

6

Charles W. Downey, 54 ECAB 421, 422-23 (2003).

7

Id.

8

Steven S. Saleh, 55 ECAB 169, 172 (2003).

9

Charles W. Downey, supra note 6.

4

explaining the nature of the relationship of the diagnosed condition and the specific employment
factors or employment injury.10
ANALYSIS -- ISSUE 2
As noted, the Office accepted appellant’s claim for lateral epicondylitis of the right
forearm and elbow. Appellant underwent surgery for this condition and the Office accepted that
she developed adhesive capsulitis following surgery. Dr. Kann, an attending Board-certified
orthopedic surgeon, also opined that appellant had developed rhomboid spasms following
surgery. He submitted three brief medical notes in which he advised that appellant experienced
postoperative discomfort with decreased range of motion of her right arm which developed into
adhesive capsulitis and rhomboid spasm. Dr. Kann opined that her adhesive capsulitis and
rhomboid spasm were consequential to her recovery from surgery on April 10, 2006.
The Office referred appellant’s medical records to the Office medical adviser who
recommended that appellant’s condition of adhesive capsulitis be accepted by the Office.
However, the Office medical adviser noted that Dr. Kann did not provide sufficient medical
rationale in support of his opinion that appellant’s rhomboid spasms were a consequence of her
accepted surgery. He stated that rhomboid spasm was not a specific diagnosis and was
commonly associated with cervical spine pathology, a condition not accepted as employment
related.
The Board finds that the reports of Dr. Kann are of diminished probative value on the
issue of causal relationship. His brief medical notes on causal relationship do not provide
adequate explanation as to how the surgical procedure to appellant’s right forearm and elbow
would cause or contribute to her rhomboid spasms. Dr. Kann did not fully address the nature of
the negative diagnostic testing obtained following surgery or provide a clear explanation of how
symptoms pertaining to her right shoulder or cervical spine were caused or contributed to by her
right forearm surgery. As the Office has not accepted any cervical or rhomboid condition,
appellant bears the burden of proof in submitting probative medical opinion evidence in support
of her claim.
CONCLUSION
The Board finds that appellant failed to meet her burden of proof in establishing that she
developed a cervical condition or rhomboid spasms due to her accepted employment injury.

10

Id.

5

ORDER
IT IS HEREBY ORDERED THAT the October 5, 2007 decision of the Office of
Workers’ Compensation Programs be affirmed.
Issued: September 23, 2008
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

